United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
DEPARTMENT OF THE ARMY, JOINT
MUNITIONS & LETHALITY COMMAND,
McAlester, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1812
Issued: April 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 1, 2015 appellant filed a timely appeal from a July 31, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish binaural hearing loss
in the performance of duty, causally related to factors of his federal employment.
On appeal, appellant contends that when he went to work at the employing establishment
in 2003 his hearing was in good shape, it worsened from 2004 to 2007, and in 2010 he was told
that he needed to change jobs because his hearing loss was more severe than before.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 18, 2013 appellant, a 66-year-old explosives worker, filed an occupational
disease claim (Form CA-2) alleging that he sustained additional hearing loss due to noise
exposure in the course of his federal employment. On the claim form, the employing
establishment indicated that he was reassigned to a light-duty position in storage on
January 11, 2011. A statement of accepted facts confirmed that appellant was employed as an
explosives worker from 2003 to 2011, that he was a participant in the hearing conservation
program, and had a previously accepted claim for binaural hearing loss under OWCP File No.
xxxxxx108.
In a September 3, 2013 letter, OWCP notified appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to its inquiries. Appellant
did not respond.
By decision dated November 26, 2013, OWCP denied appellant’s claim as the evidence
was insufficient to establish that the claimed work events occurred as alleged.
On January 14, 2014 appellant requested reconsideration and submitted audiograms dated
January 15, 2004 through February 13, 2013 from the employing establishment’s hearing
conservation program.
By decision dated February 25, 2014, OWCP denied modification of its prior decision.
On August 25, 2014 appellant again requested reconsideration and submitted an
August 15, 2014 narrative statement and memoranda from the employing establishment dated
October 20, 2010, September 8, 2011, and May 2, 2012 regarding noise exposure in the
workplace and the availability of hearing protection. He also resubmitted audiograms dated
January 15, 2004 through December 4, 2013 from the employing establishment’s hearing
conservation program.
OWCP referred appellant to The Scholl Center for diagnostic testing to evaluate his
hearing. An audiological evaluation dated July 6, 2015 demonstrated mild-to-moderate-severe
sensorineural hearing loss in the right ear and mild-to-severe sensorineural hearing loss in the left
ear. The July 6, 2015 audiogram exhibited the following decibel (dB) losses at 500, 1,000,
2,000, and 3,000 Hertz (Hz): 35, 35, 35, and 45 for the right ear and 30, 30, 35, and 45 for the
left ear.
OWCP referred appellant to Dr. Charles Heinberg, a Board-certified otolaryngologist, for
a second opinion evaluation to determine the nature and extent of appellant’s employmentrelated hearing loss. In his July 6, 2015 report, Dr. Heinberg reviewed a statement of accepted
facts, appellant’s medical records and history, and conducted a physical examination. He
diagnosed bilateral sensorineural hearing loss based on the July 6, 2015 audiogram performed on
his behalf. Dr. Heinberg reported appellant’s percent of hearing loss according to the formula
derived by the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides),2 as 19 percent monaural hearing loss in the right ear,
2

A.M.A., Guides (6th ed. 2009).

2

15 percent monaural hearing loss in the left ear, and 16 percent hearing loss binaurally. He noted
that appellant had a long history of hearing loss since 2004. Dr. Heinberg concluded, however,
that appellant’s pattern of hearing loss was “more consistent with presbycusis than noise trauma”
and opined that it was not due to noise exposure encountered during the course of his federal
employment. In response to OWCP’s question, “Was the workplace exposure, as described in
the material provided, sufficient as to intensity and duration to have caused the loss in
question?,” Dr. Heinberg replied “Yes.” However, he also opined that, “The sensorineural
hearing loss seen is, in part or all, in my opinion NOT DUE to noise exposure encountered in this
claimant’s [f]ederal civilian employment.” (Emphasis in the original.) Dr. Heinberg determined
that the date of maximum medical improvement was July 6, 2015 and recommended hearing
aids.
On July 28 2015 Dr. H. Mobley, an OWCP medical adviser, reviewed Dr. Heinberg’s
report and audiometric test of July 6, 2015. He concurred with Dr. Heinberg’s findings and
calculations under the sixth edition of the A.M.A., Guides and concluded that appellant had 16
percent binaural hearing loss. Dr. Mobley concurred with Dr. Heinberg that appellant’s hearing
loss was compatible with presbycusis and, therefore, it was not causally related to his federal
employment. He further opined that hearing aids should not be authorized as appellant’s hearing
loss was not employment related. Dr. Mobley determined that the date of maximum medical
improvement was July 6, 2015.
By decision dated July 31, 2015, OWCP denied appellant’s claim as the medical
evidence of record failed to establish a causal relationship between his hearing loss and factors of
his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

3

evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.6
ANALYSIS
The Board finds that this case is not in posture for decision due to inconsistencies in
Dr. Heinberg’s second opinion report.
OWCP referred appellant to Dr. Heinberg for a second opinion evaluation to determine
the nature and extent of appellant’s employment-related hearing loss. In his July 6, 2015 report,
Dr. Heinberg diagnosed bilateral sensorineural hearing loss and noted that appellant had a long
history of hearing loss since 2004. In response to OWCP’s question, “Was the workplace
exposure, as described in the material provided, sufficient as to intensity and duration to have
caused the loss in question?,” Dr. Heinberg replied “Yes.” However, he also opined that, “The
sensorineural hearing loss seen is, in part or all, in my opinion NOT DUE to noise exposure
encountered in this claimant’s [f]ederal civilian employment.” (Emphasis in the original.)
Dr. Heinberg indicated that appellant’s pattern of hearing loss was “more consistent with
presbycusis than noise trauma” and opined that it was not due to noise exposure encountered
during the course of his federal employment.
The Board finds that OWCP’s referral physician, Dr. Heinberg, provided contradictory
findings regarding the cause of appellant’s hearing loss by opining that appellant’s hearing loss
was not work related yet also opining that workplace noise exposure was sufficient to have
caused appellant’s hearing loss. The Board has held that once OWCP undertakes development
of the record, it must do a complete job in procuring medical evidence that will resolve the
relevant issues in the case.7 Accordingly, the Board will set aside OWCP’s July 31, 2015
decision and remand the case to OWCP to resolve the issue.
The Board further finds that OWCP previously accepted appellant’s claim for binaural
hearing loss as an explosives worker from 2003 to 2011 under OWCP File No. xxxxxx108.
Upon return of the case, OWCP should combine the current case record with File No.

5

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See I.J., 59 ECAB 408 (2008). See also Victor J. Woodhams, 41 ECAB 345 (1989).

7

See Richard F. Williams, 55 ECAB 343, 346 (2004).

4

xxxxxx544.8 Following any necessary further development, OWCP should issue a de novo
decision.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the July 31, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this decision of the Board.
Issued: April 12, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c)(1) (February 2000) (cases should be doubled when a new injury case is reported for an employee who
previously filed an injury claim for a similar condition or the same part of the body).

5

